                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


NANCY K. WALKER,

                           Plaintiff,

v.                                               CIVIL ACTION NO. 2:14-cv-14174

AMERICAN MEDICAL SYSTEMS
HOLDINGS, INC., et al.,

                           Defendants.


                       MEMORANDUM OPINION AND ORDER

      In this case, in which plaintiff is proceeding pro se, the following defendants remain:

Ethicon, Inc., Johnson & Johnson and Ethicon, LLC (collectively “Ethicon”) and American

Medical Systems, Inc. (“AMS”).

      As to Ethicon, on November 29, 2018, the court ordered that plaintiff and

Ethicon appear for a Status Conference on February 15, 2019. [ECF No. 35]. The

Order was amended on January 3, 2019. [ECF No. 36]. At the Status Conference on

February 15, 2019, plaintiff did not appear as required by my Order. As a result, I

entered a Show Cause Order on February 19, 2019, directing that plaintiff show cause

on or before March 1, 2019, why her claims against Ethicon should not be dismissed

with prejudice pursuant to Rule 16(f) of the Federal Rules of Civil Procedure. [ECF

No. 38]. Plaintiff has not respond to the Show Cause Order as directed.

      The court ORDERS, pursuant to Rule 16 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,
Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that plaintiff’s claims against Ethicon, Inc.,

Johnson & Johnson and Ethicon, LLC are dismissed with prejudice and stricken from

the docket for failure to attend the Status Conference and for failure to show cause.

Defendant AMS remains.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                         ENTER: February 27, 2020




                                            2
